Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter Park)(US 2018/0048444) in view of Ali et al. (hereinafter Ali)(US 2019/023151).
	Regarding claim 1, Park teaches a method of transmitting a position reference signal (PRS) to support observed time difference of arrival (OTDOA) position determination in an electronic devic
	Park did not teach specifically a second PRS sequence by modifying the first PRS sequence with a modification function to generate the second PRS sequence, wherein a sum of the first PRS sequence and the second PRS sequence is zero. However, Ali teaches in an analogous art a second RS sequence by modifying the first RS sequence with a modification function to generate the second RS sequence, wherein a sum of the first RS sequence and the second RS sequence is zero(P[0048], second set or structure SS may be a complement of the first set/structure ; complement refers to an inverse of the first value). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to have a second RS sequence by modifying the first RS sequence with a modification function to generate the second RS sequence, wherein a sum of the first RS sequence and the second RS sequence is zero in order to have improved efficiency(less complexity need is maintained). 
	Regarding claim 2, Park teaches the method, wherein the first and second PRS sequences are transmitted in respective resource elements of a physical resource block(P[0067], physical resource block).  
	Regarding claim 3, Park teaches the method,  wherein the first and second PRS sequences are modulated for transmission in an orthogonal frequency divisional multiplexing (OFDM) symbol(P[0149], OFDM symbol).  
	Regarding claim 5, Park in view of Ali teaches the method of claim 1,  further comprising determining that the electronic device supports generating a first PRS 2reference sequence and generating a second PRS reference sequence by applying the modification function to the first PRS reference sequence(Park: Fig. 29, item S2940; Ali: P[0051] STA may infer first and second structure of data).  
	Regarding claim 6, Park teaches the method of claim 5, wherein the determining is carried out using at least one of radio resource control signaling or user equipment capability signaling between the network node and the electronic device(P[0194], dynamically provided according to the capability of UE).  
	Regarding claim 7, Park teaches the method,  further comprising repeating a) through c) to provide a series of first and second PRS sequences for the electronic device(P[0240], first PRS sequence; second PRS sequence).  
	Claims 8-10 and 12-14 are rejected for the same reason as set forth in claims 1-3 and 5-7 respectively.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter Park)(US 2018/0048444) in view of Ali et al. (hereinafter Ali)(US 2019/023151) and Spencer et al. (hereinafter Spencer)(EP 2137922).
	Regarding claim 4, Park in view of Ali teaches wherein OFDM symbol and  the second PRS sequence(P[0048], second set or structure SS may be a complement of the first set/structure ; complement refers to an inverse of the first value).  Park in view of Ali did not teach explicitly, wherein a constellation point representing the first sequence in a constellation diagram is opposite a constellation point representing the second sequence in the constellation diagram. However, Spencer teaches in an analogous art wherein a constellation point representing the first sequence in a constellation diagram is opposite a constellation point representing the second sequence in the constellation diagram(P[0003], assigns complementary bit patterns to be represented by diametrically opposite constelllation points). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the wherein a constellation point representing the first sequence in a constellation diagram is opposite a constellation point representing the second sequence in the constellation diagram of Spencer into the invention of Park in order to have have ease of signal distinction.
	Claim 11 is rejected for the same reason as set forth in claim 4.
Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter Park)(US 2018/0048444) in view of Ali et al. (hereinafter Ali)(US 2019/023151) and Park et al. (hereinafter Park-1)(US 2016/0134402).
	Regarding claim 15, Park in view of teaches a method of conducting observed time difference of arrival (OTDOA) position determination by an electronic devic
	 Park did not teach specifically the second PRS sequence being a modified version of the first PRS sequence by application of a modification function to the first 4PRS sequence and wherein a sum of the first PRS sequence and the second PRS sequence is zero. However, Ali teaches in an analogous art the second PRS sequence being a modified version of the first PRS sequence by application of a modification function to the first 4PRS sequence and wherein a sum of the first PRS sequence and the second PRS sequence is zero (P[0048], second set or structure SS may be a complement of the first set/structure ; complement refers to an inverse of the first value). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to have the second PRS sequence being a modified version of the first PRS sequence by application of a modification function to the first 4PRS sequence and wherein a sum of the first PRS sequence and the second PRS sequence is zero in order to have improved efficiency. 
	The combination of Park in view of Ali further teaches generating a first PRS reference sequence and generating a second PRS reference sequence by applying the modification function to the first PRS reference sequence(Park: Fig. 29, item S2940; Ali: P[0051] STA may infer first and second structure of data).  
	The combination of Park in view of Ali did not teach specifically cross correlating the generated PRS reference sequences and the received PRS sequences; and determining an estimated time difference of arrival from a result of the cross correlating.  However, Park_1 teaches in an analogous art cross correlating the generated PRS reference sequences and the received PRS sequences; and determining an estimated time difference of arrival from a result of the cross correlating(abstract, cross correlation value of plurality of received PRSs, calculating TDOA). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to cross correlate the generated PRS reference sequences and the received PRS sequences; and determining an estimated time difference of arrival from a result of the cross correlating in order to have efficient decoding.
	Regarding claim 16, Park teaches the method of claim 15, wherein the first and second PRS sequences are modulated for transmission by the network node in an orthogonal frequency divisional multiplexing (OFDM) symbol(P[0149], OFDM symbol).  
	Claims 18-19 are rejected for the same reason as set forth in claims 15-16 respectively.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (hereinafter Park)(US 2018/0048444) in view of Ali et al. (hereinafter Ali)(US 2019/023151), Park et al. (hereinafter Park-1)(US 2016/0134402) and Spencer et al. (hereinafter Spencer)(EP 2137922).
	Regarding claim 17 Park in view of Ali and Park-1 teaches wherein OFDM symbol and  the second PRS sequence(P[0048], second set or structure SS may be a complement of the first set/structure ; complement refers to an inverse of the first value).  Park in view of Ali did not teach explicitly, wherein a constellation point representing the first sequence in a constellation diagram is opposite a constellation point representing the second sequence in the constellation diagram. However, Spencer teaches in an analogous art wherein a constellation point representing the first sequence in a constellation diagram is opposite a constellation point representing the second sequence in the constellation diagram(P[0003], assigns complementary bit patterns to be represented by diametrically opposite constelllation points). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the wherein a constellation point representing the first sequence in a constellation diagram is opposite a constellation point representing the second sequence in the constellation diagram of Spencer into the invention of Park in order to have have ease of signal distinction.
	Claim 20 is rejected for the same reason as set forth in claim 17.
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that (Page 7), the teachings of Ali are unrelated to positioning reference signals for OTDOA.
Examiner respectfully disagrees. Ali teaches 2 data structures and they are complementary to each other(P[0048], second set or structure SS may be a complement of the first set/structure ; complement refers to an inverse of the first value). Park teaches transmitting two PRS sequences and his system is for narrowband IoT devices and therefore, these complementary sequences require less resources to transmit than fully unrelated PRS sequences.
Applicant further argues that (page 8) Park '444 as modified with the teachings of Ali would still fail to teach, suggest, or otherwise render obvious the feature of generatinq a second PRS sequence by modifvinq the first PRS sequence with a modification function to generate the second PRS sequence.
	Examiner respectfully disagrees. Ali teaches in P[0048], second set or structure SS may be a complement of the first set/structure wherein the complement refers to an inverse of the first value. Also, function is just a mapping between the input and output. Ali teaches that.
	Applicant argues that there is nothing in the prior art of record that teaches or suggests that a second PRS sequence be generated by modifying the first PRS sequence with a modification function. 
	Examiner respectfully disagrees. Ali teaches in P[0048], second set or structure SS may be a complement of the first set/structure wherein the complement refers to an inverse of the first value. Here, finding the inverse of first value requires modification function.
	With respect to arguments regarding claim 5, examiner respectfully submits that Park teaches transmission of first and second PRS sequences and Ali further teaches in P[0051], wherein the station may infer the infer the first and second set/structure of data.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, ). Park teaches transmitting two PRS sequences and his system is for narrowband IoT devices and therefore, these complementary sequences require less resources to transmit than fully unrelated PRS sequences.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647